DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request filed 2/8/2022 is acknowledged. The after final amendment is entered and fully considered.
	The amendments correct the 112 issues and put the application in condition for allowance.
Allowable Subject Matter
	Claims 1-5, 7, 8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner was unable to find prior art teaching the formation of aggregates/agglomerates using the liquid alloy with the claimed deposited/printed silver containing particle. The previous rejection relied a plating step to improve conductivity of a printed electrical trace. However, the amended limitation is distinguished from plating by using the liquid alloy to form aggregates of deposited metal particles. 
Pertinent prior art includes WANG et al. (US 2021/0115283) which teaches the use of an EGaIn particle with silver flakes as shown in Fig. 7A. The reference does not teach the claimed liquid alloy is used or the agglomeration of particles is accomplished by percolation. The EGaIn merely fills the void space between metal particles when under strain to maintain electrical connection between particles.
[0004]. That reference uses a graphene material to prevent contact with an alloying metal. In contrast, the claimed invention in this application requires percolation of the liquid alloy to cause the metal particles to aggregate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712